RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3552-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

B.V.,

     Defendant-Appellant.
_____________________________

                   Submitted January 28, 2019 – Decided February 13, 2019

                   Before Judges Sabatino and Haas.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 15-01-
                   0097.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Mark Zavotsky, Designated Counsel, on the
                   brief).

                   Andrew C. Carey, Middlesex County Prosecutor,
                   attorney for respondent (Joie D. Piderit, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
        Defendant B.V.1 appeals the trial court's October 19, 2017 order denying

his petition for post-conviction relief ("PCR"). For the reasons that follow, we

remand for an evidentiary hearing concerning his former counsel's failure to

move to dismiss the indictment before the entry of defendant's guilty plea to

sexual assault.

        In 2014, defendant was charged with numerous offenses stemming from

his alleged sexual encounter with his thirteen-year-old sister. According to the

State's allegations, defendant sexually assaulted his sister in her bedroom while

their father was present in the house.

        After the grand jury issued the indictment, 2 defendant's counsel negotiated

a plea agreement with the State. Defendant, who had been facing a sentencing

exposure of up to ten years in prison, agreed to plead guilty to second -degree

sexual assault, N.J.S.A. 2C:14-2(c). In turn, the State agreed to recommend that

defendant be sentenced in the reduced range of a third-degree offense and that

he receive a custodial term of no more than five years with various conditions.



1
    We use initials to protect the identity of the victim, who is related to defendant.
2
   Defendant's appellate counsel has not furnished us with the grand jury
transcript. Although it would have been helpful for us to have the transcript, we
will accept for sake of discussion the representations in the parties' briefs
concerning the contents of the transcript.
                                                                               A-3552-17T3
                                           2
      On August 28, 2015, defendant presented his guilty plea in open court. At

that time, he admitted to a factual basis supporting the offense.        He also

acknowledged that he was then satisfied with the services of his counsel.

      Before sentencing, defendant moved to withdraw his guilty plea pursuant

to State v. Slater, 198 N.J. 145 (2009). On January 7, 2016, defendant appeared

before the trial court. The court first denied the motion to withdraw the plea and

proceeded with the sentencing.      The court imposed a four-year custodial

sentence, a duration within the parameters of the plea agreement, along with

other conditions.

      Defendant filed a direct appeal of his sentence, which was argued before

this court's Excessive Sentencing Oral Argument ("ESOA") panel. Among other

things, the ESOA panel considered defendant's argument that the trial court

should have granted his withdrawal motion under the criteria of Slater. On

October 18, 2016, the ESOA panel affirmed defendant's sentence.

      Thereafter, defendant filed his PCR petition and motion for relief with the

trial court. Among other things in his application, defendant asserted his former

counsel had been ineffective in failing to move to dismiss the indictment before

the guilty plea was presented. According to defendant, counsel's ineffectiveness




                                                                          A-3552-17T3
                                        3
violated his rights under the Sixth Amendment and New Jersey law under the

two-part standards set forth in Strickland v. Washington, 466 U.S. 668 (1984).

      The trial court denied defendant's PCR application and declined to order

an evidentiary hearing. As a procedural matter, the court ruled that defendant's

claims as to his plea withdrawal request were barred by Rule 3:22-5 because

they were already considered and rejected by the ESOA panel in October 2016.

In addition, the PCR judge ruled under Rule 3:22-4 that defendant's argument

that the indictment should have been dismissed due to alleged flaws in the grand

jury proceedings and alleged misconduct by the prosecutor should have been

raised earlier on direct appeal.

      In his brief on the present appeal, defendant raises the following points:

            POINT I

            THE PCR COURT ERRED IN DENYING
            DEFENDANT'S REQUEST FOR AN EVIDENTIARY
            HEARING ON HIS CLAIM OF INEFFECTIVE
            ASSISTANCE OF COUNSEL FOR COUNSEL'S
            FAILURE TO CHALLENGE THE INDICTMENT,
            AND IN INCORRECTLY AFFIRMING THE TRIAL
            COURT'S DENIAL OF DEFENDANT'S MOTION TO
            WITHDRAW HIS PLEA.
            (A) APPLICABLE LAW.

            (B) INEFFECTIVE ASSISTANCE OF COUNSEL
            FOR    FAILING   TO   CHALLENGE    THE
            INDICTMENT AND THE PCR COURT'S ERROR IN
            AFFIRMING THE TRIAL COURT'S DENIAL OF

                                                                          A-3552-17T3
                                        4
            DEFENDANT'S MOTION TO WITHDRAW HIS
            PLEA.

      Having duly considered these arguments, albeit without the benefit of the

grand jury transcript and notwithstanding the State's procedural contentions, we

remand for an evidentiary hearing before the PCR court. We do so because of

the following concerns.

      According to defendant, during the grand jury proceedings, a juror asked

the prosecutor whether there was any DNA evidence to substantiate defendant's

commission of a sexual assault on his sister. In response to that query, the

prosecutor allegedly told the grand jurors that defendant's DNA had been found

on the sister's underpants. However, the prosecutor apparently did not inform

the grand jurors that defendant's own garments may have come into contact

innocuously with the victim's clothing in the laundry. 3 Furthermore, defendant

alleges the prosecutor did not divulge to the grand jurors the fact that defendant's

semen and DNA had not been found on the victim's bedsheets.

      Accepting at face value defendant's assertions about these aspects of the

grand jury proceedings, there appears to have been at least a colorable basis for



3
  The prosecutor asserts this is inconsequential because defendant allegedly did
not live regularly in the house, and also because defendant apparently was
wearing the same clothes at the time of his arrest.
                                                                            A-3552-17T3
                                         5
defense counsel to have considered moving to dismiss the indictment. Although

we are mindful that our courts only dismiss indictments in the rarest of

circumstances, the Supreme Court has also recognized that the prosecution may

not "deceive the grand jury or present its evidence in a way that is tantamount

to telling the grand jury a 'half-truth.'" State v. Hogan, 144 N.J. 216, 236 (1996).

The prosecution may not withhold evidence that is "so clearly exculpatory as to

induce a rational grand juror" to find that the State has not met its burden of

presenting a prima facie case of the charged offense. Ibid.

      Although the co-mingling of the siblings' laundry and the absence of

defendant's semen or DNA on the bedsheets may not have been sufficiently

exculpatory facts to have required their affirmative disclosure to the grand

jurors, the alleged "half-truth" of the prosecutor in responding to the jurors'

question could have materially misled the grand jury panel into believing there

was unqualified and unassailable forensic DNA proof confirming defendant's

guilt. This subject must be explored in an evidentiary hearing.

      In ordering a remand for such a hearing, we by no means determine that

the failure of defense counsel to move to dismiss the indictment was necessarily

in violation of the Strickland standards. While a motion to dismiss might have

been successful, defendant was not necessarily prejudiced by his counsel's


                                                                            A-3552-17T3
                                         6
forbearance. There may well have been strategic reasons to justify counsel's

approach, including, for example, the possibility that the State may have pulled

its advantageous plea offer if a withdrawal motion had been filed and failed.

Moreover, the State might have attempted to re-indict defendant before a new

grand jury, this time with the complete DNA-related proofs. Accordingly, we

defer such assessments to the trial court on remand, with the benefit of a fuller

record, including the testimony of defendant's former counsel if feasible.

      Remanded for an evidentiary hearing.         Defendant's conviction and

sentence remain in force pending the outcome of the remand. We do not retain

jurisdiction.




                                                                         A-3552-17T3
                                       7